Name: Commission Implementing Regulation (EU) NoÃ 1020/2012 of 6Ã November 2012 adopting the plan allocating to the Member States resources to be charged to the 2013 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the European Union and derogating from certain provisions of Regulation (EU) NoÃ 807/2010
 Type: Implementing Regulation
 Subject Matter: EU finance;  social protection;  health;  trade policy;  cooperation policy
 Date Published: nan

 7.11.2012 EN Official Journal of the European Union L 307/62 COMMISSION IMPLEMENTING REGULATION (EU) No 1020/2012 of 6 November 2012 adopting the plan allocating to the Member States resources to be charged to the 2013 budget year for the supply of food from intervention stocks for the benefit of the most deprived persons in the European Union and derogating from certain provisions of Regulation (EU) No 807/2010 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular points (f) and (g) of Article 43, in conjunction with Article 4 thereof, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (2), and in particular Article 3(2) thereof, Whereas: (1) Article 27 of Regulation (EC) No 1234/2007 as amended by Regulation (EU) No 121/2012 of the European Parliament and of the Council (3) has established a scheme whereby food products may be distributed to the most deprived persons in the Union. For that purpose, products in intervention stocks may be made available or, where intervention stocks suitable for the food distribution scheme are not available, food products may be purchased on the market. (2) For 2013, that scheme is included in the list of measures eligible for financing by the European Agricultural Guarantee Fund (EAGF) set out in Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (4), within an annual ceiling of EUR 500 million. (3) In accordance with Article 27(3) of Regulation (EC) No 1234/2007 the Commission has to adopt an annual plan. (4) In accordance with Article 2 of Commission Regulation (EU) No 807/2010 of 14 September 2010 laying down detailed rules for the supply of food from intervention stocks for the benefit of the most deprived persons in the Union (5), that plan has to lay down, in particular, for each of the Member States applying the measure, the maximum financial resources available to carry out its part of the plan, and the quantity of each type of product to be withdrawn from the stocks held by the intervention agencies. (5) The Member States wishing to participate in the distribution plan for the 2013 budget year have supplied the Commission with the information required in accordance with Article 1 of Regulation (EU) No 807/2010. (6) For the purposes of resource allocation, account must be taken of the best estimates of the number of most deprived person in the Member States concerned and of the degree to which the Member States used the resources allocated to them in previous years. (7) Article 8(1) of Regulation (EU) No 807/2010 provides for the transfer between Member States of products unavailable in the intervention stocks of the Member State in which such products are required to implement the annual distribution plan. Accordingly, the intra-Union transfers necessary to implement that plan for 2013 should be authorised, subject to the conditions laid down in Article 8 of Regulation (EU) No 807/2010. (8) In order to enforce the annual budgetary ceiling, the intra-Union transfer costs, where relevant, should be included into the total financial allocation made available for each Member State to implement the 2013 distribution plan. Moreover, the deadlines fixed by Articles 3(3) and 9 of Regulation (EU) No 807/2010 as regards the completion of the payment operations for products mobilised on the market, the requests for payment and the execution of payments by the competent authorities, should be adjusted, in order to ensure that the resources allocated within the 2013 distribution plan are only eligible for Union support if those payments are made in the 2013 budget year. (9) Article 3(1) of Regulation (EU) No 807/2010 provides that the plan implementation period finishes on 31 December. To enable the Member States to make full use of the period of implementation while respecting the deadlines relating to payments, it is necessary to allow the granting of advance payments for the transport of products to the storage depots of the charitable organisations and for the transport, administrative and storage costs incurred by the charitable organisations designated to distribute the products. In order to ensure the efficient and effective implementation of the annual plan, the same possibility should be allowed for the supply of products in duly justified cases. For the same reason, the use of advance payments should be limited. In addition it needs to be established how and when a security is required. (10) Taking into consideration the non-profit nature of the designated organisations referred to in Article 27(1) of Regulation (EC) No 1234/2007, the competent authorities of the Member States should be empowered to allow alternative guarantee instruments when advances are paid to those organisations in respect of their administrative, transport and storage costs. (11) For accounting purposes, Member States should be required to notify the Commission of certain information related to the advance payments. (12) Due to the current market situation in the cereals sector, which is marked by high market price levels, it is appropriate, in order to secure the Unions financial interests, to increase the security, which is to be lodged by the contractor undertaking the supply operation of cereals as provided for in Articles 4(3) and 8(4) of Regulation (EU) No 807/2010. (13) To implement the annual distribution plan, the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 should be the date on which the financial year for administration of stocks in public storage starts. (14) In accordance with Article 2(2) of Regulation (EU) No 807/2010, the Commission has consulted the major organisations familiar with the problems of the most deprived persons in the Union when drawing up the annual distribution plan. (15) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In 2013, the distribution of food to the most deprived persons in the Union under Article 27 of Regulation (EC) No 1234/2007 shall be implemented in accordance with the annual distribution plan set out in Annex I to this Regulation. Financial resources available to implement the 2013 plan can be used by Member States within the limits set out in point (a) of Annex I. The quantities of each type of product to be withdrawn from intervention stocks are set out in point (b) of Annex I. Indicative allocations to Member States for the purchase of food products on the Union market are set out in point (c) of Annex I. Article 2 The intra-Union transfer of products listed in Annex II to this Regulation shall be authorised, subject to the conditions laid down in Article 8 of Regulation (EU) No 807/2010. Indicative allocations to Member States for the reimbursement of the cost of intra-Union transfers, as required under the annual distribution plan referred to in Article 1 of this Regulation, are set out in point (d) of Annex I. Article 3 By way of derogation from Article 3(3) of Regulation (EU) No 807/2010, for the 2013 distribution plan, payment operations for products to be supplied by the operator shall, in case of products to be mobilised on the market under Article 2(3)(a)(iii) and (iv) of Regulation (EU) No 807/2010, be effected before 15 October 2013. Article 4 By way of derogation from Article 9 of Regulation (EU) No 807/2010, for the 2013 distribution plan, requests for payment shall be submitted to the competent authorities of each Member State by 30 September 2013. Except in cases of force majeure, requests submitted after that date shall not be accepted. Expenditure, within the limit set out in point (a) of Annex I, shall only be eligible for Union financing if it has been paid by the Member State to the beneficiary by 15 October 2013 at the latest. Article 5 1. For the purpose of implementing the annual distribution plan referred to in Article 1 of this Regulation, the operators selected in accordance with Article 4(4) and (6) of Regulation (EU) No 807/2010 and the designated organisations referred to in Article 27(1) of Regulation (EC) No 1234/2007 may submit to the competent authority of the Member State concerned an application for advance payments relating to the cost of transport of products to the storage depots of the designated organisations referred to in point (a) of the second subparagraph of Article 27(7) of Regulation (EC) No 1234/2007 and the administrative, transport and storage costs referred to in point (b) of the second subparagraph of that Article. In duly justified cases the Member State may also provide advance payments relating to the cost of supply of the products to operators selected in accordance with Article 4(4) of Regulation (EU) No 807/2010 provided that, to the satisfaction of the Member State concerned, those operators have demonstrated that prior to 15 October 2013: (a) they have taken legally binding commitments to implement the operation; and (b) they have taken all measures to ensure that the implementation shall be completed not later than 31 December 2013. 2. The competent authority may grant an advance payment up to 100 % of the amount applied for, subject to the establishment of a security equal to 110 % of the advance referred to in paragraph 1. In the case of operators selected in accordance with Article 4(4) of Regulation (EU) No 807/2010, the security referred to in that Article shall be deemed sufficient for the purposes of this Article. 3. For the purposes of paragraph 2, Commission Implementing Regulation (EU) No 282/2012 (6) shall apply. 4. In the case of designated organisations referred to in paragraph 1, the paying agency may accept a written guarantee from a public authority, in accordance with provisions applied in the Member States, covering an amount equal to the percentage referred to in paragraph 2, provided that that public authority undertakes to pay the amount covered by that guarantee in case the entitlement to the advance paid is not established. Member States may also provide for an instrument of equivalent effect, in accordance with the provisions applied in the Member States, on condition that it ensures the repayment of the advance granted in case the entitlement to it is not established. 5. The total amount of advance payments granted in accordance with paragraph 2 shall not exceed 75 % of the total amount made available for each Member State in accordance with point (a) of Annex I. 6. No later than 15 January 2014, Member States shall notify the Commission of the total amount of the advance payments made by 15 October 2013 in accordance with paragraph 2 which have not been cleared and which relate to operations that have not yet been completed. Article 6 By way of derogation from the fifth subparagraph of Article 4(3) and from the first subparagraph of Article 8(4) of Regulation (EU) No 807/2010, for the 2013 distribution plan, before cereals are removed from intervention, the contractor undertaking the supply operation shall lodge a security equal to EUR 150 per tonne. Article 7 For the purpose of implementing the annual distribution plan referred to in Article 1 of this Regulation, the date of the operative event within the meaning of Article 3 of Regulation (EC) No 2799/98 shall be 1 October 2012. Article 8 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 349, 24.12.1998, p. 1. (3) OJ L 44, 16.2.2012, p. 1. (4) OJ L 209, 11.8.2005, p. 1. (5) OJ L 242, 15.9.2010, p. 9. (6) OJ L 92, 30.3.2012, p. 4. ANNEX I ANNUAL DISTRIBUTION PLAN FOR 2013 (a) Total amounts of financial resources broken down per Member State: (in EUR) Member State Amount Belgium 12 020 447 Bulgaria 19 093 054 Czech Republic 183 869 Estonia 2 421 256 Ireland 2 597 813 Greece 22 017 677 Spain 85 618 342 France 71 367 188 Italy 98 269 856 Latvia 5 208 791 Lithuania 7 866 396 Luxembourg 171 704 Hungary 13 951 019 Malta 548 475 Poland 76 924 105 Portugal 19 517 541 Romania 55 880 716 Slovenia 2 588 445 Finland 3 753 305 Total 500 000 000 (b) Quantity of each type of product to be withdrawn from Union intervention stocks for distribution per Member State within the limits set out in point (a) of this Annex: (in tonnes) Member State Cereals Lithuania 8 832,782 Total 8 832,782 (c) Indicative allocations to Member States for the purchase of food products on the Union market within the limits set out in point (a) of this Annex: (in EUR) Member State Amount Belgium 11 286 805 Bulgaria 17 927 750 Czech Republic 172 647 Estonia 2 273 480 Ireland 2 439 261 Greece 20 673 876 Spain 80 392 810 France 67 011 444 Italy 92 272 165 Latvia 4 890 884 Lithuania 6 209 748 Luxembourg 161 224 Hungary 13 099 548 Malta 515 000 Poland 72 229 206 Portugal 18 326 330 Romania 52 470 156 Slovenia 2 430 465 Finland 3 524 230 Total 468 307 029 (d) Indicative allocations to Member States for the reimbursement of intra-Union transfer costs within the limits set out in point (a) of this Annex: (in EUR) Member State Amount Lithuania 300 000 Total 300 000 ANNEX II Intra-Union transfers of cereals authorised under the distribution plan for the 2013 budget year: Quantity (in tonnes) Holder Recipient 8 832,782 SJV, Sweden Lietuvos Ã ¾emÃ s Ã «kio ir maisto produktÃ ³ rinkos reguliavimo agentÃ «ra. Lithuania